In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the Department of Parks, Recreation and Cultural Affairs of the Town of Islip dismissing petitioner from his position as a laborer, the Town of Islip appeals from a judgment of the Supreme Court, Suffolk County, dated August 3, 1979, which, inter alia, directed that petitioner be reinstated. Judgment reversed, on the law, without costs or disbursements, and proceeding dismissed. The rights which petitioner seeks to enforce were accorded him solely by a collective bargaining agreement, and his remedy, which indisputably has not been exhausted, may be found in the grievance procedure therein set forth. Accordingly, this proceeding must be dismissed (see CPLR 7801; Matter of Baroni-Harris v Jacobs, 76 AD2d 922; Matter of Coffee v Board of Educ., 65 Misc 2d 931). Titone, J. P., Lazer, Gulotta and Martuscello, JJ., concur.